Citation Nr: 1450199	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-33 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as a mental condition. 

3.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include depression. 

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a low back disorder, to include low back strain and chronic low back pain.

7.  Entitlement to service connection for diabetes mellitus type II.  

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to a low back condition or diabetes mellitus type II.

9. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a low back condition or diabetes mellitus type II.

10.  Entitlement to special monthly compensation based on loss of use of a creative organ.

11.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).

12.  Entitlement to special monthly pension benefits


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from January 1985 to April 1985 and from December 1985 to September 1992.  He also had service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer of the RO in October 2009.  He then testified before the undersigned Veterans Law Judge in a Board hearing at the RO in June 2014.  A transcript of both hearings has been associated with the claims file.  

The claim of service connection for PTSD and a psychiatric condition other than PTSD have been characterized to most broadly reflect the scope of the Veteran's claim.  The issues have been bifurcated to more accurately reflect the different law and development applicable to each issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded for several reasons.

A.  Missing Records

(1) Service Records

The Veteran's active duty service treatment records have been obtained.  Also, parts of his service personnel record were obtained.  However, it is not clear if the entire service personnel record is associated with the claims file.  Nor is it clear that the obtained records include National Guard-specific records.  Most notably, the Veteran and his wife testified at the Board hearing that he had a stroke during active duty service.  See Board Hr'g Tr. 13-14.  Although the RO made requests directly to the treating hospitals (which responded that no records were available or were destroyed), there is no mention of a stroke in the available service treatment records.  This indicates that there may be missing treatment and personnel records.  They should be obtained, if available. 

(2) Workers Compensation

According to the evidence of record, the Veteran had a post-service workplace injury in 2001, which involved the low back.  Several medical records, including an October 2005 VA examination, indicate that he received Workers' Compensation benefits for this injury.  At present, those Workers' Compensation records have not been obtained.  Because they are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

(3) Private Treatment

In addition to the missing Workers Compensation records, the record now before the Board appears to be missing relevant private treatment records.  For instance, the Veteran maintains that he was diagnosed with diabetes in approximately 2011 or 2012, and hypertension was diagnosed in approximately 2009 or 2007.  See Board Hr'g Tr. 18, 31.  The available records, however, appear to indicate an even earlier onset.  For instance, a private treatment record in June 2004 reflects a "history of" these conditions or that he was already taking medication for them.  

Although the RO made requests directly to several treating facilities (which responded that no records were available or were destroyed), it is not clear that all available treatment records associated with these conditions have been obtained.  Because those records are relevant, the Veteran should be given a further opportunity to obtain them for review or request VA to obtain them on his behalf.  

(4) VA Treatment

The available VA treatment records appear to refer to other VA medical records not yet associated with the claims file.  For instance, a January 2010 VA ENT note indicates a "longstanding h/o SNHL," and it refers to prior evaluations, which are not available.  Similarly, with regard to the claimed psychiatric conditions, it appears the Veteran had a domiciliary admission in September 2011, but those records have not been associated with the claims file.  Accordingly, all outstanding VA treatment records should be associated with the claims file. 

B.  VA Examinations

Once all missing records have been obtained or it is clear that they are unavailable, a new VA examination is necessary to fully resolve the claim of service connection for a low back disorder.

More specifically, the service treatment records (STRs) show treatment on several occasions for back complaints, including in August 1995 with back pain radiating in the left lower back and occasional numbness/tingling in fingers, and paresthesia in the lateral right buttock and lateral left thigh.  This was found to be "Probably low back spasm, musculoskeletal."   

Notwithstanding the in-service treatment, records contemporaneous to a workplace injury after service in 2001, reflect complaints of onset at the time of that injury.  For instance, a physical therapy consultation from January 2002 notes that the Veteran "presents with ongoing back pain due to an on the job injury that occurred in March of 2001."  Likewise, when he applied for Social Security benefits in November 2002, he underwent evaluation and gave a history of the work-related injury in March 2001 resulting in severe back pain.  

Accordingly, it appears that the material question is whether the current condition is related to events during service or the post-service workplace injury.   The Veteran underwent a VA examination in July 2012, and the VA examiner found significant that "no mention of the active duty back pain [was] made in several visits to various physicians for pain due to an accident [at work]." In light of the missing Worker's Compensation records, however, it is not yet clear that the examiner's opinion was based on a complete history.  Moreover, an MRI conducted in December 2001, which was close in time to the workplace injury showed spinal canal appearing mildly narrowed on a congenital basis and mild degenerative changes primarily at L4/5 and L5/S1.  The examiner did not indicate whether the existing degenerative changes were caused by the immediate injury or an earlier event.  

As such, a new VA examination should be obtained.  

C.  Intertwined Claims

The remaining claims are ultimately intertwined with the claim of service connection for a low back condition.  For instance, the Veteran maintains that he has diabetes secondary to taking Seroquel, which is shown to have been prescribed for depression, and depression is claimed secondary to the low back condition.  As such, the remaining claims must be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   This should include all Workers' Compensation claims he has submitted to any state or local agency at any time in the past.

The letter should request that he complete a release for all records.  

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified, unless they have already been obtained.

This should include contacting the identified Workers' Compensation office to request a copy of any records for Workers' Compensation claims, including administrative decision(s) (favorable or unfavorable) and the medical records upon which the decisions were based.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Contact the appropriate service department and/or records custodian(s), to obtain all service personnel record and service treatment records, to include all records pertinent to his service in the National Guard.  

As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the service department or record custodian advises that the requested records do not exist or the custodian does not have them.

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file.  

If, after making all reasonable attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a new VA examination to address the claimed low back disorder.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., is it at least equally probable) that a current lumbar spine disorder had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service?

(b) If the examiner determines that a post-service event, such as a workplace injury in 2001, is the most likely cause of the current lumbar spine condition, the examiner is nonetheless asked to address the medical significance of a December 2001 MRI appearing to show that the Veteran already had degenerative changes in the spine by the time of the workplace injury.  

In answering all questions it is particularly important that you articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, undertake any further action needed as a consequence of the development completed in paragraphs 1-6 above, to include obtaining any VA examinations need to resolve the medical questions raised by the remaining issues.  

8.  Finally, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



